               Case 5:19-cv-06856-EJD Document 35 Filed 11/20/19 Page 1 of 3



 1   WILMER CUTLER PICKERING                     WILMER CUTLER PICKERING
      HALE AND DORR LLP                            HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                 William F. Lee (pro hac vice)
     mark.selwyn@wilmerhale.com                  william.lee@wilmerhale.com
 3
     950 Page Mill Road                          Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94304                         joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                   Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                         timothy.syrett@wilmerhale.com
                                                 60 State Street
 6   WILMER CUTLER PICKERING                     Boston, MA 02109
       HALE AND DORR LLP                         Telephone: (617) 526-6000
 7
     Leon B. Greenfield (pro hac vice)           Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiff
13   Intel Corporation

14
                                   UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                             SAN JOSE
17
     INTEL CORPORATION,                            Case No. 5:19-cv-06856-EJD
18
                          Plaintiff,
19   v.
                                                   NOTICE OF VOLUNTARY DISMISSAL
20
     FORTRESS INVESTMENT GROUP LLC,                WITHOUT PREJUDICE
21   FORTRESS CREDIT CO. LLC,
     VLSI TECHNOLOGY LLC, and
22   DSS TECHNOLOGY MANAGEMENT, INC.,

23                      Defendants.
24

25

26

27

28
      Case No. 5:19-cv-06856-EJD                                INTEL’S NOTICE OF VOLUNTARY
                                                                DISMISSAL WITHOUT PREJUDICE
               Case 5:19-cv-06856-EJD Document 35 Filed 11/20/19 Page 2 of 3



 1          PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

 2   Civil Procedure, Plaintiff Intel Corporation (“Intel”), through its counsel of record, hereby

 3   voluntarily dismisses, without prejudice, all claims against all Defendants in the above-captioned

 4   case (the “Action”). Because this notice of dismissal is being filed with the Court before service

 5   by Defendants of either an answer or a motion for summary judgment, Intel’s dismissal of the

 6   Action is effective upon the filing of this notice.

 7

 8   DATED: November 20, 2019                       Respectfully submitted,

 9                                                  By: /s/ Mark D. Selwyn________
10                                                  Mark D. Selwyn (SBN 244180)
                                                    mark.selwyn@wilmerhale.com
11                                                  WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
12                                                  950 Page Mill Road
                                                    Palo Alto, CA 94304
13                                                  Telephone: (650) 858-6000
                                                    Facsimile: (650) 858-6100
14
                                                    William F. Lee (pro hac vice)
15                                                  william.lee@wilmerhale.com
                                                    Joseph J. Mueller (pro hac vice)
16                                                  joseph.mueller@wilmerhale.com
                                                    Timothy Syrett (pro hac vice)
17                                                  timothy.syrett@wilmerhale.com
                                                    WILMER CUTLER PICKERING
18                                                    HALE AND DORR LLP
                                                    60 State Street
19                                                  Boston, MA 02109
                                                    Telephone: (617) 526-6000
20                                                  Facsimile: (617) 526-5000
21                                                  Leon B. Greenfield (pro hac vice)
                                                    leon.greenfield@wilmerhale.com
22                                                  Amanda L. Major (pro hac vice)
                                                    amanda.major@wilmerhale.com
23                                                  WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
24                                                  1875 Pennsylvania Avenue, N.W.
                                                    Washington, DC 20006
25                                                  Telephone: (202) 663-6000
                                                    Facsimile: (202) 663-6363
26
                                                    Attorneys for Plaintiff
27                                                  INTEL CORPORATION
28
      Case No. 5:19-cv-06856-EJD                           1            INTEL’S NOTICE OF VOLUNTARY
                                                                        DISMISSAL WITHOUT PREJUDICE
               Case 5:19-cv-06856-EJD Document 35 Filed 11/20/19 Page 3 of 3



 1
                                      CERTIFICATE OF SERVICE
 2
         On this 20th day of November 2019, I hereby certify that I caused the foregoing document
 3
     entitled Notice of Voluntary Dismissal Without Prejudice to be filed via the court’s CM/ECF
 4

 5   system, which shall send notice to the counsel of record for the parties.

 6

 7   DATED: November 20, 2019                      Respectfully submitted,
 8
                                                   By: /s/ Mark D. Selwyn________
 9
                                                   Mark D. Selwyn (SBN 244180)
10                                                 mark.selwyn@wilmerhale.com
                                                   WILMER CUTLER PICKERING
11                                                   HALE AND DORR LLP
                                                   950 Page Mill Road
12                                                 Palo Alto, CA 94304
                                                   Telephone: (650) 858-6000
13                                                 Facsimile: (650) 858-6100

14                                                 Attorney for Plaintiff
                                                   INTEL CORPORATION
15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case No. 5:19-cv-06856-EJD                        2               INTEL’S NOTICE OF VOLUNTARY
                                                                        DISMISSAL WITHOUT PREJUDICE
